Citation Nr: 0513061	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left inguinal hernia prior to January 10, 2003.  

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left inguinal hernia from March 
1, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
November 1986, from September 1987 to August 1990, and from 
January 1991 to May 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for a postoperative 
herniorrhaphy scar.  After the veteran underwent a January 
10, 2003 left inguinal hernia repair, an April 2003 rating 
decision granted a temporary total rating for convalescence 
from January 10, 2003 and resumed the 10 percent rating from 
March 1, 2003.  

In February 2004, the Board recharacterized the veteran's 
service-connected disability as postoperative residuals of a 
left inguinal hernia and remanded the case to obtain a VA 
examination, which was accomplished in July 2004.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The January 10, 2003 left inguinal hernia repair surgery 
revealed that the veteran had an inguinal hernia for some 
time prior to January 2003.  

2.  The veteran documented numerous complaints of inguinal 
pain, which caused difficulty with lifting, to military, VA, 
and private examiners from March 1990 to January 2003.  

3.  VA examiners in November 2003, January 2004, February 
2004, June 2004, and July 2004 determined that there was no 
recurrence of an inguinal hernia since January 10, 2003.  

4.  In July 2003, the veteran testified that he was not using 
a truss.  

5.  The February 2004 VA examiner opined that, strictly 
speaking, the veteran was still able to perform some type of 
work even though he could not perform letter carrier duties.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent rating for a 
left inguinal hernia prior to January 10, 2003 are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338, 4.118, 
Diagnostic Codes 7804, 7805, 4.124a, Diagnostic Code 8530 
(2004).  

2.  The criteria for entitlement to a rating in excess of 10 
percent for postoperative residuals of a left inguinal hernia 
from January 10, 2003 are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7338, 4.118, Diagnostic Codes 7804, 7805, 
4.124a, Diagnostic Code 8530 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
neurological examination in July 2004.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a July 2003 video 
hearing before the Board.  

The RO's July 2002, January 2003, and September 2003 letters, 
the Appeal Management Center's March 2004 letter, the 
November 2002 statement of the case, the February 2004 Board 
remand, and the November 2004 supplemental statement of the 
case informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claims, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to a rating in excess of 10 percent for a left 
inguinal hernia prior to January 10, 2003

A November 1990 rating decision granted service connection 
and an initial 10 percent rating for postoperative 
herniorrhaphy scar from August 28, 1990.  A February 1992 
rating decision continued the 10 percent rating.  The 
November 1990 and February 1992 rating decisions became final 
because the veteran was notified of each of the decisions by 
letter, and notices of disagreement were not filed within the 
prescribed time periods.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).  

After the veteran filed a claim for increased rating in 
August 2001, the February 2002 rating decision continued the 
10 percent rating for a postoperative herniorrhaphy scar, and 
the veteran perfected a timely appeal.  After the veteran 
underwent a January 10, 2003 left inguinal hernia repair, the 
April 2003 rating decision granted a temporary total rating 
for convalescence from January 10, 2003 and resumed the 10 
percent rating from March 1, 2003.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's inguinal hernia disability is currently 
evaluated under the criteria for superficial scars.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Given the diagnoses 
and findings of record, however, the Board will consider 
whether a higher rating is warranted for a left inguinal 
hernia prior to January 10, 2003 under the criteria for 
paralysis of the ilioinguinal nerve (Diagnostic Code 8530), 
superficial scars (Diagnostic Code 7804), other scars 
(Diagnostic Code 7805), and an inguinal hernia (Diagnostic 
Code 7338) from August 2001, when the veteran filed his claim 
for increased rating.  

The veteran is already in receipt of a rating prior to 
January 10, 2003 equal to the maximum 10 percent evaluations 
available under the criteria for paralysis of the 
ilioinguinal nerve and for superficial scars.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8530 and 38 C.F.R. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Fortunately, prior to January 10, 2003, a rating in excess of 
10 percent is in order under the criteria for other scars and 
an inguinal hernia.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In turn, a large, postoperative, recurrent 
inguinal hernia, not well supported under ordinary conditions 
and not readily reducible, when considered inoperable, is 
assigned a 60 percent evaluation.  A small, postoperative 
recurrent, or unoperated irremediable inguinal hernia, not 
well supported by truss, or not readily reducible, is 
assigned a 30 percent evaluation.  A postoperative recurrent, 
inguinal hernia, readily reducible and well supported by 
truss or belt, is assigned a 10 percent evaluation.  Note: 
Add 10 percent for bilateral involvement, provided the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, 
added for the second hernia, if the latter is of compensable 
degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The January 10, 2003 left inguinal hernia repair surgery 
revealed that the veteran had an inguinal hernia for some 
time prior to January 2003 and indicated that the groin pain 
the veteran had been suffering could have resulted from the 
inguinal hernia.  Certainly, the veteran had documented 
numerous complaints of inguinal pain, which had caused 
difficulty with lifting, to military, VA, and private 
examiners from March 1990 to January 2003.  The inguinal pain 
caused occupational problems for the veteran, who worked 
after service as a postal letter carrier who was required to 
lift and carry mailbags weighing 50-60 pounds.  Although the 
veteran was told for 14 years that his groin pain probably 
resulted from his pre-service herniorrhaphy scar, all 
reasonable doubt will be resolved in the veteran's favor, and 
he will be deemed to have had the inguinal hernia since 
service.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2004).  Under the circumstances, a 30 percent rating 
is warranted under the criteria for an inguinal hernia from 
August 2001, the date the veteran filed his claim for 
increased rating, to January 10, 2003.  A higher 60 percent 
rating is not established prior to January 10, 2003 because 
the inguinal hernia was proven operable on January 10, 2003.  
VA examiners in November 2003, January 2004, February 2004, 
June 2004, and July 2004 determined that there was no 
recurrence of an inguinal hernia since January 10, 2003.  

For all these reasons, a 30 percent rating, but no higher, 
for a left inguinal hernia prior to January 10, 2003 should 
be assigned.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted prior to January 
10, 2003 because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2004).  The veteran's left 
inguinal hernia did not cause frequent hospitalizations or 
marked interference with employment.  Although the veteran 
consistently complained of groin pain and difficulty lifting 
and carrying his mailbags, he was able to work as a postal 
letter carrier up until his January 10, 2003 left inguinal 
hernia repair surgery.  The November 2003 VA examiner noted 
that, with accommodations, the veteran had been able to 
deliver his mail route without hurting himself.  Therefore, 
referral for consideration of an extraschedular rating prior 
to January 10, 2003 is not currently warranted.  


Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left inguinal hernia from March 
1, 2003

Given the diagnoses and findings of record, the Board will 
consider whether a higher rating is warranted for 
postoperative residuals of a left inguinal hernia from 
January 10, 2003 under the criteria for paralysis of the 
ilioinguinal nerve (Diagnostic Code 8530), superficial scars 
(Diagnostic Code 7804), other scars (Diagnostic Code 7805), 
and an inguinal hernia (Diagnostic Code 7338).  

The veteran is already in receipt of a rating equal to the 
maximum 10 percent evaluations available under the criteria 
for paralysis of the ilioinguinal nerve and for superficial 
scars.  See 38 C.F.R. § 4.124a, Diagnostic Code 8530 and 
38 C.F.R. 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Unfortunately, from January 10, 2003, a rating in excess of 
10 percent is not warranted under the criteria for other 
scars and an inguinal hernia.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 and 38 C.F.R. § 4.114, Diagnostic Code 
7338.  A 30 percent rating is not justified because VA 
examiners in November 2003, January 2004, February 2004, June 
2004, and July 2004 determined that there was no recurrence 
of an inguinal hernia from January 10, 2003.  In July 2003, 
the veteran also testified that he was not using a truss.  
Under the circumstances, a rating no higher than 10 percent 
should continue from January 10, 2003.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  

An extraschedular rating is not warranted from January 10, 
2003 because exceptional circumstances have not been 
demonstrated.  See Smallwood, 10 Vet. App. at 97-98; 
38 C.F.R. § 3.321(b).  Although the veteran has not worked as 
a letter carrier since his January 2003 left inguinal hernia 
repair, the February 2004 VA examiner opined that, strictly 
speaking, the veteran was still able to perform some type of 
work even though he could not perform letter carrier duties.  
Therefore, referral for consideration of an extraschedular 
rating from January 10, 2003 is not currently warranted.  


ORDER

Entitlement to a 30 percent rating for a left inguinal hernia 
prior to January 10, 2003 is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left inguinal hernia from 
January 10, 2003 is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


